Title: Presidential Proclamation, [19 April] 1809
From: Madison, James
To: 


[19 April 1809]
By the President of the United States of America.
A Proclamation.
Whereas it is provided by the 11th. Section of the Act of Congress entitled “An Act to interdict the Commercial Intercourse between the United States and Great Britain and France, and their dependencies; and for other purposes”—that “in case either France or Great Britain shall so revoke or Modify her Edicts as that they shall cease to violate the Neutral Commerce of the United States” The President is authorised to declare the same by Proclamation, after which the trade suspended by the said act, and by an act laying an Embargo on all Ships and Vessels in the Ports and Harbors of the United States and the several acts supplementary thereto may be renewed with the Nation so doing. And whereas the honorable David Montague Erskine, His Britannic Majesty’s Envoy Extraordinary and Minister Plenipotentiary, has by the order and in the name of His sovereign declared to this Government that the British orders in Council of January and November 1807, will have been withdrawn as respects the United States, on the 10th. day of June next. Now therefore, I James Madison, President of the United States do hereby proclaim that the orders in Council aforesaid will have been withdrawn on the said tenth day of June next; after which day the trade of the United States with Great Britain, as suspended by the act of Congress above mentioned and an act laying an Embargo on all Ships and Vessels in the Ports and Harbors of the United States and the several acts supplementary thereto, may be renewed.
Given under My Hand and Seal of the United States, at Washington, the Nineteenth day of April in the Year of our Lord, one thousand eight hundred and nine, and of the Independence of the United States, the thirty third.



signed
James Madison



By the President


signed
R Smith. Secretary of State



